Citation Nr: 1241719	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  11-26 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2001 to March 2002 and January 2004 to May 2005.  He also had reserve service in the Army National Guard.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2011.  A statement of the case was issued in August 2011, and a substantive appeal was received in September 2011.  On substantive appeal, the Veteran checked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  However, the Veteran failed to appear at his scheduled hearing in February 2012.  

Also, as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's tinnitus is casually related to noise exposure during active duty service.


CONCLUSION OF LAW


The Veteran's tinnitus was incurred in active duty service.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for tinnitus, which he contends, began during active duty.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran contends that he is entitled to service connection for tinnitus as a result of acoustic trauma experienced during active duty.  It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence of record documents his complaints and includes a diagnosis of such, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Additionally, the Veteran's DD-214 shows that his primary military occupational specialties were a pilot and an aviation maintenance technician.  He has stated that he has worked around aircrafts, during which time he was exposed to aircraft military noise.  Therefore, the Board concedes that he was exposed to acoustic trauma in service.  What the Veteran must still show to establish service connection for his tinnitus is that the current disability is related to acoustic trauma in service.

VA treatment records show that in May 2010, the Veteran reported having tinnitus for years that was possibly worsening.  He stated that the tinnitus was continuous and bilateral.  Although the Veteran also reported experiencing tinnitus after an unintentional overdose on aspirin when he was a teenager, tinnitus was not noted on any of his entrance examinations.  Thus, the Veteran is presumed to have been sound and without any hearing deficits at the time of his enlistment into the military.  See generally, U.S.C.A. § 1111 (2002) (providing that a Veteran is presumed to have been sound upon entry into the military, except for those conditions noted at the time of enrollment).  

In June 2010, the Veteran underwent an audio consultation.  He reported tinnitus for the past four to five years associated with acoustic trauma during service.  The VA examiner diagnosed him with sensory hearing loss and tinnitus.  At a November 2010 VA examination, the examiner concluded that it was at least as likely as not that the Veteran's hearing loss in his left ear was caused by military noise exposure; however, the examiner also concluded that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  The examiner primarily based this opinion on the lack of service treatment records, specifically post employment health assessments, noting complaints or problems with his ears.  

The Veteran claims that he did not know what tinnitus was during his post deployment assessments.  He reiterates that his MOS should show that in service, he held positions with heavy noise exposure.  He states that the ringing is so loud now that he has to sleep with white noise.

The Board is thus presented with a situation where there is favorable evidence (in the form of the Veteran's statements as to symptomatology he is competent to report, see Barr v. Nicholson, 21 Vet. App. 303 (2007), and negative evidence (in the form of the November 2010 opinion).  Although the Veteran is competent (even as a layperson) to report symptoms which he has experienced, the Board must determine if he is credible.  In this regard, the Board has reviewed the service records and post-service records and finds no persuasive reason not to find the Veteran credible.  Tinnitus or ringing in the ears was not reported on in-service examinations, but the examination reports do not include any specific questions about tinnitus.  The Veteran has not filed any claims for VA benefits prior to his current claim.  Under these circumstances, the Board views the Veteran as credible as to the time of onset of the tinnitus.  This finding together with the fact that he was clearly exposed to acoustic trauma during service places the favorable evidence in a state of equipoise with the negative medical opinion.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002).

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, ordering a new VA examination; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In closing, in view of the fact that the full benefit sought by the Veteran as to his claim for service connection for tinnitus is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations because there is no detriment to the Veteran as a result of any VCAA deficiency.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board also notes that an RO letter in May 2010 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  Should the Veteran disagree with the RO's actions in the course of effectuating the grant of service connection, he may file a timely notice of disagreement if he wishes to appeal from those downstream issues.
   

ORDER

Entitlement to service connection for tinnitus is warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


